Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 11, 13, 14, 16 and 18-25 are pending.
Claims 9, 10, 12, 15 and 17 have been cancelled.
Claims 1 and 23 are independent claims.

Allowable Subject Matter
Claims 1-8, 11, 13, 14, 16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of the independent claims 1 and 23.  The prior art does teach fluid separation based on the Gassman fluid substitution method (see Smith et al. Gassmann fluid substitutions: A tutorial 2003).  The distinguishing feature of the independent claim 1 is recited as follows:
calculating the difference between the first calculated data of the geophysical parameter and the second calculated data of the geophysical parameter; and
applying said difference to the initial data of the geophysical parameter to produce substituted data of the geophysical parameter.
The difference between the conventional Gassmann method and the current method is explained in the specification page 3 line 24 – page 4 line 3:

These advantages arise from the fact that the present method finds the substituted geophysical parameter indirectly, i.e. the present method finds the difference between the first calculated data of the geophysical parameter and the second calculated data of the geophysical parameter and then applies this difference to the actual original data to find the substituted data. Looked at another way, the output of the modelling steps of the present method is merely a difference between two modelled values, and this difference is then used to modify the actual initial data. This makes for a more robust method as it removes possible errors arising from the models. 
In contrast, the prior method finds the substituted geophysical parameter directly, i.e. the substituted geophysical parameter is the direct output of the modelling steps of the method.
Claims 1 and 23 explicitly recite the significant features that are described above and as such are novel in light of the conventional Gassmann approach.  In addition no prior art has been found that anticipates or makes obvious the particular unique features of claims 1 and 23 and as such the claims are allowed.  Claims 2-8, 11, 13, 14, 16 and 18-22, 24 and 25 depend upon the allowed claim 1 and are also allowed.
Skelt, US 2017/0212275, teaches performing multiple Gassmann models to predict the fluid in the reservoir.  The technique is silent concerning first finding a difference in the geophysical parameters on which the Gassmann technique relies to estimate the type of fluid present.

Xu et al., US 2010/0312534, teaches a method for modelling anisotropic elastic properties of a subsurface region.  The method relies on the Gassmann method to ad pore fluids to the model FIG. 4.  In no manner is there any teaching of identifying the fluids in the reservoir, but rather modifying the p-wave velocity model with proposed fluids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857